DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2020 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed 06/29/2020 (“Amendment”). Claims 1-9, 11, 12, 14, 15, 17-19, and 21-24 are currently under consideration. The Office acknowledges the amendments to claims 1, 7, 11, 17, 18, and 21, as well as the cancellation of claims 10 and 20 (claims 13 and 16 having been previously cancelled) and the addition of new claims 23 and 24.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 23 is objected to because of the following informalities: in line 8, the recitation of “and” should be deleted because it is duplicative with the recitation in line 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 9, 11, 12, 14, 15, 19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. At Step 1, the independent claim(s) is/are to a medical monitor and a method, which fall(s) into (a) statutory categor(y/ies) (process, machine, manufacture, and/or composition of matter). At Step 2A, the independent claim(s) recite(s) the abstract idea of a mental process of determining sensor type, choosing an FRP calculation setting from a plurality of FRP calculation settings based on the sensor type, wherein at least two FRP calculation settings of the plurality of FRP calculation settings comprise different correction factors, and calculating an FRP value based on a PPG signal and the at least one FRP calculation setting. This judicial exception is not integrated into a practical application because the additional elements merely: recite the words “apply it” (or an equivalent) with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g. a processor, a display); and add insignificant extra-solution activity (the pre-solution activity of: receiving sensor type identification data and receiving a PPG signal; the post-
These elements are not seen as e.g.: implementing the abstract idea with a particular machine or manufacture that is integral to the claim at least because of a lack of detail regarding the data gathering, processing, and outputting components. The abstract idea is not applied, relied on, or used in a meaningful way. The display of the calculated value is not meaningful to the extent that the display structure or process itself is not an improvement, and because the displayed value is merely an output of the abstract idea. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 
At Step 2B, the independent claim(s) does/do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. Further, there is no evidence that the additional elements or combinations of elements include specific limitations that are not well-understood, routine, or conventional activity previously known to the industry. E.g. it is not evident that the pre-solution data-gathering activity or post-solution display activity is performed in a meaningfully unconventional way.
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
further define the abstract idea (without making it less abstract) (e.g. calculating the FRP value based on a particular algorithm (which is itself the abstract idea of a mathematical equation), wherein the determined sensor type is a particular sensor type, providing a few different options for the correction factors, etc.), 
further describe the pre-solution activity (e.g. wherein the sensor port is configured to receive sensor type identification information from the PPG sensor, from a cable that provides communicative connection, receiving the calculation setting from the sensor, etc.), and
further provide field-of-use context (e.g. calculating the FRP value based on a time window adjusted based on sensor type).

Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 12, 14, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over various teachings of US Patent Application Publication 2010/0324827 (“Addison”) in view of non-patent publication Hertzman, Alrick B. "The blood supply of various skin areas as estimated by the photoelectric plethysmograph." American Journal of Physiology-Legacy Content 124.2 (1938): 328-340 (“Hertzman”).
Regarding claim 1, Addison teaches [a] medical monitor for monitoring a subject (Fig. 2, monitor 14), the medical monitor comprising: a sensor port (Fig. 2, interface between monitor 14 and sensor 12) configured to: receive sensor type identification data of a photoplethysmograph (PPG) sensor (Fig. 2 - receiving information from encoder 42 of sensor 12; ¶¶s 0045, 0046 - sensor type identification data; Abstract, Fig. 1 - PPG sensor); and receive a PPG signal representing light absorption by a subject's tissue from the PPG sensor (Fig. 5, step 502, ¶ 0076 - also see Fig. 2); a processor (Fig. 2, microprocessor 48) configured to: determine sensor type of the PPG sensor based on the received prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these in the calculation of the FRP value, as the FRP calculation settings, for the purpose of improving accuracy of the FRP value by accounting for the particular context involved (based on the sensor type as in ¶ 0045, e.g. whether a forehead sensor or a digit sensor).
Addison does not appear to explicitly teach wherein at least two FRP calculation settings of the plurality of FRP calculation settings comprise different correction factors (although in ¶ 0045, the different algorithms, lookup tables, and/or calibration coefficients can be considered as corresponding to different correction factors, since after selection, they are used in the calculation of physiological parameters. I.e., one algorithm is one correction factor, and another algorithm is another correction factor).
Hertzman teaches that at least two different PPG measurement locations (like the forehead and digit locations mentioned in Addison) have different signal qualities, and quantifies these differences in tables (Tables 3 and 4 - also see Summary section, points 1c and 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tables of Hertzman as the algorithms/lookup tables/calibration coefficients contemplated by Addison, correcting e.g. for different amplitudes based on sensor location (and therefore sensor type), as shown in e.g. Tables 3 and 4 of Hertzman, since amplitude is important in the calculation of fluid responsiveness (Addison: ¶ 0075, respiratory variation determined by measuring 
Regarding claim 11, Addison teaches [a] method for monitoring vital signs of a subject (¶ 0038), the method comprising: receiving, using a sensor port of a medical monitor (Fig. 2, interface between monitor 14 and sensor 12), sensor type identification data of a photoplethysmograph (PPG) sensor (Fig. 2 - receiving information from encoder 42 of sensor 12; ¶¶s 0045, 0046 - sensor type identification data; Abstract, Fig. 1 - PPG sensor); receiving, using the sensor port of the medical monitor, a PPG signal from the PPG sensor (Fig. 5, step 502, ¶ 0076 - also see Fig. 2); determining, using a processor of the medical monitor (Fig. 2, microprocessor 48), a sensor type of the PPG sensor based on the received sensor type identification data (¶¶s 0045, 0046, Fig. 2, detector/decoder 74); choosing, using the processor of the medical monitor, at least one […] calculation setting from a plurality of … calculation settings based on the sensor type (¶¶s 0045, 0046, 0050, using the encoded information to select appropriate algorithms, lookup tables, and/or calibration coefficients (i.e., contemplating choosing from a plurality) for calculating the patient’s physiological parameters), … ; calculating, using the processor of the medical monitor, an FRP value based on a respiratory variation of the PPG signal (¶¶s 0074 and 0075 describe the calculation of a fluid responsiveness predictor (FRP) value based on a respiratory variation of the PPG signal, and ¶¶s 0088, 0089, and 0090 describe different algorithms for capturing the respiratory variation), and based on the at least one … calculation setting (as above, ¶¶s 0045, 0046, 0050); and displaying, using a display of the medical monitor, the FRP value (Fig. 2, display 20; Fig. 5, step 510, ¶ 0086). While Addison is not explicit that the algorithms/lookup tables/coefficients based on sensor type are used to calculate the FRP value (or that they are FRP calculation settings), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these in the calculation of the FRP value, as the FRP calculation settings, for the purpose of improving accuracy of the FRP value by accounting for the particular context involved (based on the sensor type as in ¶ 0045, e.g. whether a forehead sensor or a digit sensor).

Hertzman teaches that at least two different PPG measurement locations (like the forehead and digit locations mentioned in Addison) have different signal qualities, and quantifies these differences in tables (Tables 3 and 4 - also see Summary section, points 1c and 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tables of Hertzman as the algorithms/lookup tables/calibration coefficients contemplated by Addison, correcting e.g. for different amplitudes based on sensor location (and therefore sensor type), as shown in e.g. Tables 3 and 4 of Hertzman, since amplitude is important in the calculation of fluid responsiveness (Addison: ¶ 0075, respiratory variation determined by measuring the height of the pulse component of the PPG; Fig. 11, step 1106), for the purpose of increasing accuracy of the calculation (Addison: ¶ 0045, selecting the “appropriate” correction factor), as well-known in the art (see Hertzman. Since amplitudes vary at different locations, amplitude-based PPG measures (like fluid responsiveness) should account for these differences in amplitudes. The “appropriate” algorithm or correction factor would do this).
Regarding claims 2 and 12, Addison-Hertzman teaches all the features with respect to the corresponding claims 1 and 11, as outlined above. Regarding claim 2, Addison-Hertzman further teaches wherein the sensor type is at least one of: a forehead sensor, a finger sensor, a toe sensor, an ear sensor, a nose sensor, a neonate sensor, a pediatric sensor, or an adult sensor (Addison: ¶ 0045, forehead sensor, finger or toe sensor). 
Claim 12 is rejected in like manner.
Regarding claim 3,
Regarding claims 4 and 14, Addison-Hertzman teaches all the features with respect to the corresponding claims 1 and 11, as outlined above. Regarding claim 4, Addison-Hertzman further teaches wherein the sensor port is configured to receive the sensor type identification data via a cable that communicatively connects the PPG sensor and the medical monitor (Addison: ¶ 0037). 
Claim 14 is rejected in like manner.
Regarding claim 21, Addison-Hertzman teaches all the features with respect to claim 1, as outlined above. Addison-Hertzman further teaches wherein the correction factors include one or more of: a threshold adjustment, a coefficient adjustment factor, a sensor type correction factor (Addison: ¶ 0045, with e.g. Tables 3 and 4 of Hertzman as the algorithms/lookup tables/coefficients mentioned), a scaling factor, or a filter adjustment factor.
Regarding claim 22, Addison-Hertzman teaches all the features with respect to claim 1, as outlined above. Addison-Hertzman further teaches wherein the processor is configured to choose the at least one FRP calculation setting by at least receiving the at least one FRP calculation setting from the PPG sensor (Addison: Fig. 2, ¶ 0045 - the microprocessor 48 receives information of sensor 12 from encoder 42. This information is then used to select the appropriate calculation setting).
Regarding claim 23, Addison-Hertzman teaches all the features with respect to claim 1, as outlined above. Addison-Hertzman further teaches wherein to calculate the FRP value based on the respiratory variation of the PPG signal, the processor is configured to: determine a respiratory-induced modulation of the PPG signal indicative of the respiratory variation of the PPG signal, wherein the respiratory-induced modulation is determined based at least in part on a plurality of amplitude modulations or frequency modulations of an arterial component of the PPG signal or wherein the respiratory-induced modulation is determined based at least in part on a plurality of baseline values of a baseline component of the PPG signal (Addison: Fig. 11 shows that fluid responsiveness is determined (step 1112) based on observations of respiratory-induced modulation to signal amplitude (step 1106), frequency (Step 1108), or baseline (step 1110). The variation is based on a plurality of modulations because the signal is obtained over time (Addison: ¶ 0088 - time domain processing, or step 1110 - baseline “changes”)); and determine the respiratory variation of the PPG signal based at least in part on the respiratory-induced modulation of the PPG signal (Addison: ¶ 0004, respiratory variation determined .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Addison-Hertzman in view of non-patent publication Cannesson, Maxime, et al. "Respiratory variations in pulse oximetry plethysmographic waveform amplitude to predict fluid responsiveness in the operating room." Anesthesiology: The Journal of the American Society of Anesthesiologists 106.6 (2007): 1105-1111 (“Cannesson”).
Regarding claims 5 and 15, Addison-Hertzman teaches all the features with respect to the corresponding claims 1 and 11, as outlined above. Regarding claim 5, Addison-Herzman does not appear to explicitly teach wherein the processor is configured to calculate the FRP value based on a difference between a maximum upstroke amplitude and a minimum upstroke amplitude divided by an average of the maximum upstroke amplitude and the minimum upstroke amplitude (although Addison does teach a similar ratio in e.g. ¶ 0079 and Fig. 7, properly scaled and divided by a baseline signal which is an average of the pulse band ridge).
Cannesson teaches monitoring respiratory variation in a PPG signal using the claimed ΔPOP algorithm (page 1106, right column, first paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the FRP value based on the algorithm of Cannesson, as the simple substitution of one known method of observing respiratory variation (Addison: the methods of ¶¶s 0079, 0081, or 0083) for another (Cannesson: ΔPOP) with predictable results (calculation of an FRP value based on respiratory variation).
Claim 15 is rejected in like manner.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Addison-Hertzman in view of US Patent Application Publication 2011/0319769 (“Hedberg”), US Patent Application Publication 2009/0227882 (“Foo”), and US Patent Application Publication 2012/0029361 (“Watson”).
Regarding claims 9 and 19, Addison-Hertzman teaches all the features with respect to the corresponding claims 1 and 11, as outlined above. Regarding claim 9, Addison-Hertzman further teaches wherein the processor is configured to: calculate the FRP value based on a time window of the PPG signal (inherent in that data sampling requires/uses time windows - see ¶ 0049), but does not appear to explicitly teach modifying the size of the time window based on the sensor type.
Hedberg suggests that different time windows are used based on e.g. the age of the patient (¶ 0067).
Foo teaches that infants may have substantially higher heart rates than adults (¶ 0073).
Watson teaches that a different sensor type is typically used for a neonate (¶ 0040, a sensor across the foot).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the time window in Addison-Hertzman based on detection of a different type of sensor (Addison: ¶ 0045), such as a neonate sensor (Watson: ¶ 0040), for the purpose of more accurately detecting the pulse rate and PPG data of Addison, since neonates have different heart rates (Foo) and the window size can be adjusted to accommodate different heart rates (Hedberg).
Claim 19 is rejected in like manner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 11, 12, 14, 15, 17, 19, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,763,585 (“the reference patent”) in view of Addison, Hertzman, Cannesson, Hedberg, Foo, and Watson, as outlined above. The claims of the reference patent teach all the limitations of the instant application except those with respect to sensor type and associated calculation settings as highlighted below. 
Application 15/702,112
US Patent 9,763,585
1. A medical monitor for monitoring a subject, the medical monitor comprising
15. A medical monitor for monitoring a patient, comprising:

a sensor port configured to
receive a PPG signal representing light absorption by a subject's tissue from the PPG sensor
receive a photoplethysmograph (PPG) signal responsive to light absorption by a patient's tissue from a PPG sensor
a processor configured to: determine a sensor type of the PPG sensor based on the received sensor type identification data
a processor comprising a 
choose at least one fluid responsiveness predictor (FRP) calculation setting from a plurality of FRP calculation settings based on the sensor type, wherein at least two FRP calculation settings of the plurality of FRP calculation settings comprise different correction factors
fluid responsiveness calculator, wherein the fluid responsiveness calculator comprises alternate settings based on a sensor type
calculate an FRP value based on a respiratory variation of the PPG signal, and based on the at least one FRP calculation setting
configured to calculate a fluid responsiveness value based on a respiratory variation of the PPG signal

a display configured to display the FRP value
a display configured to display the scaled fluid responsiveness value


However, as shown above, Addison teaches receiving sensor type identification data, determining sensor type, and choosing from multiple calculation settings based on the sensor type (¶ 0045). Hertzman supplements these teachings by showing different qualities of at least two calculation settings. As such, it would have been obvious to correct for sensor type using these different settings in the reference patent, thus “appropriately” calculating the relevant physiological parameters - Addison: ¶ 0045. 
Claim 11 of the instant application similarly corresponds to claim 15 of the reference patent. Claim 6 does as well, with the scaling being part of claim 15 of the reference patent. Likewise, claims 7 and 17 correspond, with the perfusion status accounted for by the perfusion-based scaling of claim 15 of the reference patent. Claim 24 of the instant application similarly corresponds to claim 15 of the reference patent, in view of US Patent Application Publication 2006/0058690 (“Bartnik”), which teaches that perfusion status is based on a ratio of the arterial/AC component of a PPG signal to the baseline/DC component of the PPG signal (¶¶s 0041, 0050). This would have been obvious to incorporate into the reference patent since it is a common calculation of perfusion. Therefore, all claims except for 8 and 18 are rejected in this manner. 

Allowable Subject Matter
Claims 6, 7, 8, 17, 18, and 24 are allowable over the prior art, but are objected to as being dependent upon rejected base claims. Therefore, they will be allowed if related double patenting rejections are overcome, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (i.e., the claim objection) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to teach or fairly suggest the application of a correction factor from an FRP calculation setting (which is based on sensor type) to an FRP value when low perfusion is detected, or the omission of such a step based on a detected sensor type, or the scaling of the FRP value based on the FRP calculation setting (which is based on sensor type), in combination with all other recited limitations, and as indicated in the 05/16/2017 Notice of Allowance in the parent application 14/258,141 (e.g. the subject matter being patentable because of an established improvement).
US Patent 7,976,472 (“Kiani’472”) teaches applying different input parameters including e.g. patient type, height, weight, or various measurements to correct a respiratory variation value (Fig. 5 and related description), but there is no mention of sensor type as an input parameter.

Response to Arguments
Applicant’s arguments filed 06/29/2020 have been fully considered. The amendment with respect to the claim objection is persuasive, and the objection is accordingly withdrawn. However, a new claim objection is issued as necessitated by amendment. The arguments with respect to the rejections under 35 USC 112(a) are persuasive, and the rejections are accordingly withdrawn. 
The arguments with respect to the rejections under 35 USC 101 are not persuasive. The streamlined analysis does not apply as Applicant has not shown how the limitations are meaningful. The way it is claimed, the chosen calculation setting need not even comprise a correction factor. All that is claimed is modifying the FRP value based on data associated with sensor type. This type of modification can be performed mentally. The mental process does not necessitate the use of a computer. If the user were presented with a printout of the PPG signal (i.e., pre-solution data-gathering activity), they would be able to observe the amplitude differences and apply corrections using e.g. pen and paper. The present claims are unlike Thales because no unique sensor arrangement is presented. Instead, the data-gathering is routine. No particular machine is recited because the medical monitor is recited at a high level of generality. Mere recitation of a sensor port, a processor, and a display is not enough. There is nothing to distinguish the port, processor, and display, from other generic ports, processors, and displays. Other alleged improvements are not evident in the claims. The prior art rejections show that there is an insufficient nexus between the improvements discussed in the specification and those claimed. At Step 2B, the use of well-known components like the sensor port, the processor, and the display does not change the analysis (that e.g. choosing settings and performing calculation is an abstract idea) because these elements are merely used as tools to facilitate the abstract idea. Therefore, the claims remain rejected under 35 USC 101.
In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive. Hertzman is merely cited to teach what would have been obvious to include in the algorithms/lookup tables/coefficients of Addison. Addison already teaches correcting respiratory variation measurements based on sensor type. The phrase “respiratory variation” is specifically used in Addison. Addison also discusses and shows in e.g. Fig. 7 the concept of RPAM, which is the ratio of a pulsatile 
Nonetheless, the rejection of claim 6 has been reconsidered because even though the art teaches performing modifications based on sensor type, it is not explicit that these modifications are scaling (or how the scaling is performed). The art still teaches modifying window size based on sensor type (claim 9).
The double patenting rejections are maintained for all claims except claims 8 and 18 at least because of the correspondence in scope between the current claims and the claims of the reference patent.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791